Title: To Thomas Jefferson from Joseph Carrington Cabell, 7 December 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richmond.
                            Dec: 7. 1825
                        
                    This will be presented to you by our friend Genl Cocke, whom I am truly sorry not to accompany on his journey to Monticello. My brother in Law, Docter Carter, having departed this life on 30th ult: leaving his affairs in a very embarrassed situation, it becomes necessary for some one of his surviving friends to attend at Lancaster Court on the 3d monday in this month to qualify as his Administrator, and forthwith to adopt measures to prevent the sacrifice of the property of his child. The estate would probably sustain great & irreparable injury from the want of immediate attention. I am called immediately to Wmsburg, to agree with his Mother & Mr Tucker, upon the selection of a suitable agent,  probably to hasten over to Lancaster to engage personally in these new & troublesome duties. I hope these circumstances will justify my absence from the meeting of the Visitors on monday next. Believe me that nothing but the strongest motives could induce me to be an absentee on this occasion:  and I throw myself on the liberal & indulgent goodness of yourself & the other members of the board, well persuaded that you will excuse me on account of the urgent private duties by which I am called away. There will doubtless be a meeting without me. I hope mr Johnson will not call up his Resolution respecting the vacation in the Lectures—as I would be glad to have further time to observe the practical operation of the present arrangement. Were I called on to vote on the question at this time I should be compelled to vote against the change, as calculated to jeopardize the interests, of the institution in Eastern Virginia, & in the Southern States. But I would prefer further time to enquire & to reflect. I believe Mr Loyall concurs in these views. I return you thanks for the three copies of the enactments which I have just received. They are sought after with avidity & will doubtless be printed. I saw Doct: Cooper here on  my way down the country. He seems to entertain great doubts of the practicability of establishing with success such a tribunal as Mr Johnson contemplates. He suggested the expediency of enquiring into the legal powers of the civil magistrate to bind over or commit a man for refusing to give evidence against another charged upon mere suspicion. He expressed however the greatest interest in the experiment. I think the character of the University has risen exceedingly in the public estimation since the new regulations were adopted. From the short & hasty view which I have taken of the scene of legislation, I am of opinion that we may obtain at this session the money necessary to finish the buildings. If others will not ask for it, I will do it myself. I would be obliged to you for the requisite estimates, so as that I may be able to use them by the 1st Jan. In every thing which I may do on the subject, I should be happy to have your advice. You expressed the opinion at the last meeting, that we (the Visitors) ought to ask for nothing, but should leave it to others to ask for us. But as we have asked so freely heretofore, perhaps others will wait for us—& if they should take this course, I think they should be gratified. I leave here this morning, and shall return by the 27th instI remain, dear sir, faithfully your friendJoseph C. CaBell
                        
                    